DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/19/2021 have been fully considered but they are not persuasive. Applicant’s arguments relate to the amendment: “the plurality of resilient members are provided in a spaced apart manner along the plurality of side surfaces, wherein the plurality of resilient members extend from the top surface to an entire width of the plurality of side surfaces”, for which a new reference (Mink (US Patent 231590)) is being used in the rejection as set forth below. Thus the arguments no longer apply to the current rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9, and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald (GB 2208597) in view of Johnson (US Patent 4980941) in view of Agarwall (US Patent Application Publication 20120260424) in view of Mink (US Patent 231590).
Regarding claim 1, MacDonald teaches a contour sheet comprising a mattress cover surface (Figure 4; the surface on top, which is unnumbered) and a plurality of side surfaces (Figure 4; at 11, and the side surface where 12 is marked), wherein at least a portion of the side surfaces is configured to be resilient and extendible along a depth of a mattress such that the contour sheet is releasably secured to the mattress (Page 6; "An elastic is then stretched -and plurality of side surfaces are each provided with at least one resilient member configured to be extendible along the depth of the mattress (Page 6; "An elastic is then stretched -and aligned with the sides of the cut-out-'and whilst the elastic- is in a stretched condition, it is sewn into the. sheet, from the inner end of one cut-out (shown at A5. down the associated corner seam...") wherein the at least one resilient member is coupled to at least one edge of the side surfaces (Page 6; "An elastic is then stretched -and aligned with the sides of the cut-out-'and whilst the elastic-is in a stretched condition, it is sewn into the, sheet,"). MacDonald does not specifically teach the at least one resilient member being encased in a protective sleeve or channel and by sewing the at least one resilient member between two layers of fabric, thereby preventing direct exposure of the at least one resilient member to heat during laundry cycles and increasing longevity thereof; and that the at least one resilient member is a plurality of resilient members, wherein the plurality of resilient members are provided in a spaced apart manner along the plurality of side surfaces, wherein the plurality of resilient members extend from the top surface to an entire width of the plurality of side surfaces. Johnson however, teaches that it is known in the art to include at least one resilient member being encased in a protective sleeve or channel (Figure 2; resilient member 22 has backing 24 against top sheet 20 which encases it in a channel). The purpose of the elastic and backing layers is to prevent the sheet from "becoming dislodged from the mattress" (Column 1; lines 23-25). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the sheet of MacDonald to include a backing on the elastic in order to create a smooth surface on the back of the sheet for engagement with the mattress. Agarwall teaches encasing the at least one resilient member in a protective sleeve or channel by sewing plurality of resilient members (Figure 7; 15’, 16’, 17’, etc.; see also Page 2; left column, lines 64-75), wherein the plurality of resilient members are provided in a spaced apart manner along the plurality of side surfaces, wherein the plurality of resilient members extend from the top surface to an entire width of the plurality of side surfaces (Figure 7; 15’, 16’, 17’ as shown; see also Page 2, Right Column lines 1-4). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of MacDonald to include resilient members along the plurality of side surfaces as in Mink to maintain the cover in engagement with the underlying surface (See Mink Page 2, Right column line 69-Left column line 1).
  Regarding claim 4, MacDonald teaches at least one resilient member is attached along corners that conform with corners of the mattress (Page 6; "An elastic is then stretched -and aligned with the sides of the cut-out-'and whilst the elastic- is in a stretched condition, it is sewn into the sheet, from the inner end of one cut-out (shown at A5. down the associated corner seam...").
  Regarding claim 6, MacDonald teaches at least a portion of the side surfaces is provided with sets of resilient members, each of said sets of resilient members comprising a plurality of resilient members configured to be extendible along the depth of the mattress (Page 6; "An elastic is then stretched -and aligned with the sides of the cut-out-'and whilst the elastic-is in a stretched condition, it is sewn into the. sheet, from the inner end of one cut-out (shown at A5. down the associated corner seam..." there is one on each corner, constituting spaced resilient members, the two resilient members at the bottom two corners are one set, and the two resilient members at the top two corners are the second set).  
 Regarding claim 7, MacDonald does not teach each of said plurality of resilient members constituting said sets of resilient members is further configured to be sandwiched between one or more layers of fabric. Johnson teaches each of said plurality of resilient members constituting said sets of resilient members is further configured to be sandwiched between one or more layers of fabric (Figure 2; resilient member 22 has backing 24 against top sheet 20 which encases it in a channel). The purpose of the elastic and backing layers is to prevent the sheet from "becoming dislodged from the mattress" (Column 1; lines 23-25). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the sheet of MacDonald to include a backing on the elastic in order to create a smooth surface on the back of the sheet for engagement with the mattress.
Regarding claim 8, MacDonald teaches said sets of resilient members are attached along corners that conform with corners of the mattress(Page6; "An elastic is then stretched -and aligned with the sides of the cut-out-'and whilst the elastic-is in a stretched condition, it is sewn into the. sheet, from the inner end of one cut-out (shown at A5. down the associated corner seam..." there is one on each corner, constituting spaced resilient members, the two resilient members at the bottom two corners are one set, and the two resilient members at the top two corners are the second set).
  Regarding claim 9, MacDonald does not teach said sets of resilient members are provided in a spaced apart manner along the side surfaces. Mink teaches said sets of resilient members are provided in a spaced apart manner along the side surfaces (Figure7; 15’, 16’, 17’). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of MacDonald to include resilient members along the plurality of side surfaces as in Mink to maintain the cover in engagement with the underlying surface (See Mink Page 2, Right column line 69-Left column line 1).
   Regarding claim 10, MacDonald does not specifically teach said sets of resilient members are configured to provide an elongation ratio of about 1:3 or more of the un-extended to extended length of the side surfaces along the depth of the mattress. It would have been obvious to one of ordinary skill in the art to modify the elongation ratio to be 1:3 or more of the unextended to extended length of the side surfaces in order to ensure the side surfaces would easily fit around the mattress and because doing so would simply be a change in proportions and the optimization of proportions in a prior art device is a design consideration within the skill of the art. In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
  Regarding claim 11, MacDonald teaches the at least one of the resilient member is attached in a vertical direction along the depth of the mattress or at an angle relative to the vertical direction (Page 6; "An elastic is then stretched -and aligned with the sides of the cut-out-'and whilst the elastic- is in a stretched condition, it is sewn into the. sheet, from the inner end of one cut-out (shown at A5. down the associated corner seam...").
  Regarding claim 12, MacDonald teaches L-shaped or V-shaped edges at the corners that conform with corners of the mattress (Figure 3).
Regarding claim 13, MacDonald teaches the at least one of the resilient member is attached to one or both edges of the L-shaped or V-shaped edges (Page 6; "An elastic is then stretched -and aligned with the sides of the cut-out-'and whilst the elastic- is in a stretched condition, it is sewn into the sheet, from the inner end of one cut-out (shown at A5. down the associated corner seam...").
Regarding claim 14, MacDonald does not specifically teach the resilient member is configured to provide an elongation ratio of about 1:3 or more of the un-extended to extended length of the side surfaces along the depth of the mattress. However, it would have been obvious to one of ordinary skill in the art to provide an elongation ratio of 1:3 in order to allow the sheet to stretch over the mattress without excessive difficulty, and doing so would simply be optimization of proportions, and the optimization of proportions in a prior art device is a design consideration within the skill of the art. In re Reese, 290 F.2d 839, 129 USPQ402 (CCPA 1961).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, and 6-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 7, 10, 12, and 26-27 of copending Application No. 15395037 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both relate to contoured sheets sets with spaced elastic members along the side surfaces and encased elastic members.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MORGAN J MCCLURE/Examiner, Art Unit 3673